Citation Nr: 1758379	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-05 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral upper extremity disorder, to include bilateral shoulder, bilateral arm, and left hand arthritis.

2.  Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic-stress disorder (PTSD).

3.  Entitlement to an initial compensable disability rating for a right hand disorder.

4.  Entitlement to service connection for a bilateral upper extremity disorder, other than a right hand disorder, to include bilateral shoulder, bilateral arm, and left hand arthritis. 

5.  Entitlement to service connection for a chest scar.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from the August 2008, August 2012, and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran notified the VA in January 2017 of his request to withdraw his Travel Board hearing scheduled for February 2017 at the RO.  While, the Veteran's request was not in writing, the Board nevertheless deems the Veteran's request for a hearing to be withdrawn as he failed to attend the hearing without good cause.  See 38 C.F.R. § 20.703 (2017).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2005 Board decision, the claim of entitlement to service connection for a bilateral upper extremity disorder, to include bilateral shoulder, bilateral arm, and left hand arthritis, was denied because the Veteran's disorders were not caused by or related to service. 

2.  The evidence added to the record since the July 2005 Board decision relates to an unestablished fact that is necessary to substantiate the claim of service connection for a bilateral upper extremity disorder.

3.  Throughout the period on appeal, the Veteran's psychiatric disorder has been characterized by depression, anxiety, sleep disturbances, and difficultly in establishing and maintaining effective social relationships.  Moreover, occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as active suicidal ideation, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.

4.  The Veteran's right hand disorder, diagnosed as arthritis, is characterized by complaints of pain and weakness; abnormal limitation of motion in the fingers and thumb, or ankylosis has not been shown.

5.  It is at least as likely as not that the Veteran's chest scar is related to active duty service.  

6.  The Veteran's bilateral upper extremity disorder, other than a right hand disorder, was not caused by or related to active duty service.


CONCLUSIONS OF LAW

1.  The July 2005 Board decision that denied the Veteran's claim for entitlement to service connection for a bilateral upper extremity disorder, to include bilateral shoulder, bilateral arm, and left hand arthritis, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  As the evidence received subsequent to the July 2005 Board decision is new and material, the requirements to reopen the claim for entitlement to service connection for a bilateral upper extremity disorder, to include bilateral shoulder, bilateral arm, and left hand arthritis, have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.102, 3.156 (2017).

3.  The criteria for an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

4.  The criteria for a disability rating of 10 percent, but no more, for a right hand disorder have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5227, 5230 (2017).

5.  The criteria for entitlement to service connection for a chest scar have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

6.  The criteria for entitlement to service connection for a bilateral upper extremity disorder, other than a right hand disorder, to include bilateral shoulder, bilateral arm, and left hand arthritis, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased ratings for his service-connected psychiatric disorder and right hand disability.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017).

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Psychiatric Disorder

The Veteran's psychiatric disorder, diagnosed as PTSD, was assigned an initial disability rating of 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In order to warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

After a review of the evidence of record, the Board determines that a rating in excess of 50 percent is not warranted.  Indeed, while the Veteran has occasional symptoms that could support a higher rating, the Veteran's symptoms do not otherwise cause social and occupational impairment with deficiencies in most areas of his daily living.  Specifically, as noted in the July 2007 VA treatment records, the Veteran presented for his appointment neat and clean in appearance with good hygiene.  He displayed symptoms that included depression, insomnia, and irritability.  There was no evidence of homicidal or suicidal ideations.  In a 2009 VA treatment evaluation, the Veteran stated that he was "feeling better" and "getting more sleep now."  He was noted to be alert and oriented x3, and there no evidence of suicidal ideations, visual hallucinations, delusions, or a thought disorder.  In May 2011, the VA treatment records indicate that the Veteran presented for his evaluation casually dressed, and was noted to be pleasant and cooperative.  His judgment and insight was reported as fair.  There was no documented psychosis or thought disorder and the Veteran denied suicidal and homicidal ideations.  

In a December 2012 VA examination, the Veteran reported symptoms of hallucinations, spatial disorientation, impaired impulse control, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, impaired judgment, panic attacks (less than weekly), mild memory loss, depressed mood, chronic sleep impatient, anxiety, and suspiciousness.  Based upon the severity of the Veteran's symptoms, the examiner opined that the Veteran's symptoms only caused occupational and social impairment with reduced reliability and productivity.  

In January 2013, the Veteran denied visual hallucinations and suicidal/homicidal ideations.  Further, while the Veteran reported symptoms of depression and anxiety, his mood and affect were noted to be euthymic and congruent with normal and goal directed speech and thought process.  His judgment was "good" and there was no psychosis or thought disorder reported.  Similarly, in June 2013, the Veteran exhibited symptoms of anxiety, depression, and social isolation.  Nevertheless, he was noted to be pleasant and cooperative and his speech was "organized and flowed in a logical fashion."  There were no deficiencies with his judgment and no evidence of any homicidal/suicidal ideations, thought disorder, or psychosis.  

In a December 2013 VA examination, the Veteran presented as casually dressed with "good" hygiene.  He had symptoms of depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work and work-like environment.  On examination, he was friendly, cooperative, and displayed logical and goal directed thoughts with "good" insight and judgement.  There was no evidence of a thought disorder, psychosis, hallucinations, or suicidal/homicidal ideations.  In an April 2014 treatment evaluation, while the Veteran had symptoms of depression and anxiety, he was noted to have clear and relevant speech with goal directed thought process.  Further, his judgment was "good" and there was no evidence suicidal/homicidal ideations, psychosis, or thought disorder.  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 50 percent for the period on appeal.  Specifically, the Board finds that while the Veteran stated that he has at times had thoughts of suicide, the medical evidence indicates that the Veteran had only sporadic and fleeting reports of passive suicidal ideations with no intent or plan.  In fact, the Veteran denied thoughts of suicide altogether at his most recent April 2014 VA treatment evaluation.  As such, there is not sufficient evidence that the Veteran's suicidal ideations are of the severity and frequency to cause the level of occupational and social impairment associated with a higher disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  

Moreover, the Board also notes that while the Veteran exhibited symptoms of a higher rating, including impaired impulse control, hallucinations, passive suicidal ideations, and occasional panics, VA must nevertheless engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 115-17.  In this case, the Board determines that these symptoms alone are insufficient to warrant an increased rating given the otherwise relatively mild array of symptoms and impact on the Veteran - especially in light of the fact that the Veteran displayed clear, logical, and goal oriented speech and thought processes without any signs of a psychosis, thought disorder, or impaired judgment.  Further, the Veteran even acknowledged at his VA examinations his hallucinations are not real and do not impact his activities of daily living.  Ultimately, many of the examples listed in the diagnostic code for a higher rating have not been shown at all.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted.  Specifically, while the Veteran reported that he isolates himself socially, he nevertheless was able to engage in some social functions, such as visiting flea markets and antique actions with friends.  Moreover, while the Veteran quit his previous job, the December 2013 VA examiner determined that it was due in part to his age and significant non-service connected medical problems.  Therefore, his level of social occupational impairment was not deficient in most areas even when factoring in other relevant criteria outside of the rating code.  See Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF scores reported by his private mental health providers and VA examiners were between 50 and 55.  A GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   A GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

In this case, the Board finds that the Veteran's symptoms are most consistent with the more "moderate" symptoms reflected in a GAF score of 51 to 60, considering that while the Veteran had occasional passive suicidal ideations and hallucinations, such symptoms were mild, and his overall symptomatology and impact were more consistent with the moderate levels - especially given that the Veteran did not exhibit severe obsessional rituals, evidence of any psychosis, or thought disorder.  Thus, while the Veteran's symptoms were significant, they are not so severe as to warrant a rating in excess of 50 percent.   

Right Hand Disorder

The Veteran is currently service-connected for a right hand disorder, characterized as arthritis, and has been assigned a noncompensable rating under 38 C.F.R. § 4.71a, DC 5010 (addressing traumatic arthritis).  As a preliminary matter, given that the Veteran's May 2012 VA examination revealed arthritis in his right finger joints, the Board assigns an initial rating of 10 percent under DC 5010.  

In order to warrant a rating in excess of 10 percent for a hand disorder, the evidence must show:
* Thumb limitation of motion with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers (20 percent under DC 5228);
* Unfavorable ankylosis of the thumb (20 percent under 5224); or,
* Ankylosis of multiple digits (20 percent to 60 percent under DCs 5216-5224).

In this case, a rating of 10 percent, but no more, is warranted for the entire period on appeal based upon arthritis.  Specifically, in a May 2012 VA examination, the examiner determined that the Veteran did not have any limitation of motion or ankylosis in his right hand and/or fingers or thumb.  Moreover, there was no loss of motion due to pain or after repetitive testing.  The imaging studies revealed evidence of arthritis in the Veteran's finger joints.  

The Veteran's VA and private treatment records do not demonstrate any limitation of motion or evidence of ankylosis that would warrant a rating in excess of 10 percent.  Therefore, a rating of 10 percent, but no more, is for application.   

Next, when evaluating the extent of the Veteran's right hand disability, the Board has considered the impact of functional loss in the Veteran's hand due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, the Veteran has complained that he is limited in performing activities of daily living due to fatigue, pain, and weakness.  Specifically, that his pain and weakness limits his ability to grip and lift objects.  Moreover, he has indicated that his pain and flare-ups cause additional functional loss.  However, while the Veteran experiences the aforementioned symptoms, overall, it does not appear that these symptoms result in additional and significant functional loss, and his complaints are adequately contemplated in the ratings she currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Here, the May 2012 VA examiner did not find any additional loss of motion or functioning after flare-ups, repetitive testing, or weight bearing that would warrant a higher rating.  

The Board has considered assigning a separate rating under any potentially relevant diagnostic codes, including DC 5214 for limitation of motion in the wrist; however, there is no evidence that the Veteran has any service-connected condition or diagnosis affecting his wrist.  

In considering the appropriate disability rating, the Board has also considered the statements from the Veteran that his psychiatric disorder and right hand disorder are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his psychiatric and hand disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Specifically, with respect to his psychiatric disorder, while the Veteran reported that he had depression, anxiety, hallucinations, suicidal ideations, and panic attacks, these symptoms were discussed and addressed by the VA examiners and treating medical providers.  Additionally, with respect to the Veteran's hand disorder, the medical examiners and treating medical providers addressed and discussed the nature and severity of his limitation of motion, pain, and weakness.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations with activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

In this case the Veteran is claiming entitlement to service connection for a bilateral upper extremity disorder, to include bilateral shoulder, bilateral arm, and left hand arthritis.  This claim was previously denied by the Board in July 2005 on the basis that it was not related to service.  He did not appeal that decision, and this represents the last final denial of the claim.

After a review of the evidence submitted since the July 2005 Board decision, the Board determines that the claim should be reopened.  The evidence now includes opinions from VA examiners which raises the possibility that his condition is related to his active duty service.  Not only is this evidence "new" in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Namely, it shows that there may be a nexus between the Veteran's bilateral upper extremity disorder and his active duty service.  Therefore, the claim should be reopened on this basis.

Service Connection

The Veteran is seeking entitlement to service connection for a chest scar and a bilateral upper extremity disorder, other than a right hand disorder. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Moreover, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Service connection may only be granted for a current disability; and therefore, if a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Chest Scar

The Board finds that the evidence is at least in equipoise that the Veteran's chest scar is related to active service.  Specifically, the Veteran's service treatment records indicate that the Veteran had a cyst on his chest that was removed during service.  Further, in conjunction with the Veteran's credible statements, the objective medical evidence indicates that the Veteran's scar was present since service.  

The Board acknowledges the negative evidence, including the Veteran's February 1970 VA examination which does not identify any chest scar.  Further, the May 2012 VA examiner was unable to determine the etiology of the scar without resorting to speculation.  

Therefore, in resolving all doubt in the Veteran's favor, the weight of the medical evidence is at least in equipoise that his chest scar was related to active duty.  As such, service-connection is granted.  

Bilateral Upper Extremity Disorder

Based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's bilateral upper extremity disorder, other than a right hand disorder, to include bilateral shoulder, bilateral arm, and left hand arthritis.  

The Veteran's service treatment records do not report any injuries or complaints of an upper extremity disorder, aside from a right hand injury (for which the Veteran is already service connected).  Specifically, other than his right hand, the Veteran's February 1970 separation examination and report of medical history do not reflect any complaints, symptoms, or diagnosis of an upper extremity disorder.  

The post-service medical evidence does not report complaints of pain in the Veteran's left hand until approximately 1994 - over 24 years after service.  Further, the objective evidence does not indicate an actual diagnosis until May 2012 - when he was diagnosed with arthritis.  As such, continuity of symptoms is not shown based on the clinical evidence, including for purposes of the chronic disease presumption under 38 C.F.R. § 3.307(a)(3) for arthritis.

With respect to a bilateral upper extremity disorder, not including the hands, while the post-service medical evidence reflects that the Veteran had numerous complaints of pain, swelling, and tenderness to his bilateral arms and shoulders, there is no evidence of a diagnosed chronic disability to the upper extremity.  Moreover, the evidence indicates that these symptoms are related to non-service connected disabilities, including his lumbar spine disorder, and pain after numerous accidents, including a temporary shoulder sprain after a wood chipper accident.  Therefore, while the Veteran experienced bilateral upper extremity symptoms, including pain, these symptoms alone without a diagnosed disorder are not a disorder for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999.  As such, service connection for a bilateral upper extremity disability, other than bilateral hand arthritis, is not for application because the evidence does not indicate that a disability exists.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As part of this claim, the Board recognizes the statements from the Veteran regarding his history of upper extremity symptoms since service.  In this regard, while the Veteran is not competent to make a diagnosis related to these disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for the asserted conditions weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict his assertions that his symptoms have persisted since service.  Specifically, the Veteran's bilateral upper extremity complaints are inconsistent with his February 1970 service treatment records.  Lastly, the Board notes that the Veteran filed a claim for VA benefits over 30 years prior to filing the claim on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorders he now claims, weighs heavily against his credibility.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active service, despite his contentions to the contrary.  

As discussed, aside from bilateral hand disorders, the Veteran does not have any diagnosed upper extremity disorders.  Further, to the extent the Veteran experiences upper extremity pain and related symptoms, these symptoms are related to his non-service connected disabilities and numerous post-service accidents.  

With regard to his left hand disorder, the objective medical evidence first reflects complaints of left hand pain in 1994.  Moreover, the Veteran was diagnosed with left hand arthritis in May 2012.  As such, the objective medical evidence is not sufficient to otherwise demonstrate a nexus between the Veteran's current left hand disorder and active duty service.  Additionally, the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence to establish a nexus between his complaints and active service.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his bilateral upper extremity disorder to active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding a diagnosis and/or etiology of his upper extremity disability.  See Jandreau, 492 F.3d at 1377, n.4.  Because an extremity disability is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's upper extremity disability are found to lack competency

As a result, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral upper extremity disorder, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, with respect to the Veteran's upper extremity disorder, not including a right hand disability, given the absence of in-service evidence of chronic manifestations of the Veteran's disorders on appeal, and no evidence of the disorders for many years after separation, a VA examination is not warranted.  38 C.F.R. § 4.2 (2017); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Indeed, the available records and medical evidence are sufficient to make an adequate determination as to these claims.

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the application to reopen a previously denied claim of entitlement to service connection for a bilateral upper extremity disorder, to include bilateral shoulder, bilateral arm, and left hand arthritis, is granted, and the claim is reopened.

An initial disability rating in excess of 50 percent for an acquired psychiatric disorder, including PTSD, is denied. 

An initial disability rating of 10 percent, but no more, for a right hand disorder is granted.

Service connection for a chest scar is granted.

Service connection for a bilateral upper extremity disorder, other than a right hand disorder, to include bilateral shoulder, bilateral arm, and left hand arthritis, is denied.


REMAND

The Board notes that the Veteran's service connection claim for a chest scar and increased rating claim for a right hand disorder have been at least partially granted in this decision.  Therefore, the basis for the RO's prior denial of TDIU is no longer accurate, and the issue should be readjudicated by the RO prior to Board consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records that are available from the VA Medical Center in Huntington, West Virginia, as well as from any VA facility from which the Veteran has received treatment since April 2014.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the medical records of such treatment.

2.  The AOJ should undertake any additional action it deems necessary in order to properly adjudicate and determine if the Veteran is entitled TDIU.  If the claim is not fully granted, a SSOC should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


